In an action to recover money loaned and interest, in which the plaintiff recovered a judgment against the defendant Joseph Marcus in the Civil Court of the City of Flew York, and thereafter, as judgment creditor, issued and served a purported subpoena upon Hayes Development, Inc., calling for its examination as a- third party with respect to any property of the judgment debtor in its possession (cf. CPLR 5223, 5224), the plaintiff, pursuant to leave granted by this court, appeals from an order of the Appellate Term of the Supreme Court, dated April 27, 1964, which affirmed an order of the said Civil Court, entered FTovember 1, 1963, denying his motion to punish Hayes Development. Inc., for contempt by reason of *826its failure to obey said subpoena. Order of the Appellate Term affirmed, with $10 costs and disbursements. ‘The plaintiff, who is not an attorney and who appeared in propria persona, is not a person authorized to issue a subpoena without a court order (CPLR 2302, subd. [a]; cf. Schwartz v. Shapiro, 91 N. Y. S. 2d 771). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.